DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/277,542, filed on 09/27/2016.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  the claims recite “plurality engagement members” in line 9 of each claim and should be amended to recite “a plurality of engagement members”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0264922 A1 to Mas (hereinafter “Mas”) (cited in an IDS dated 06/25/2020).
Regarding claim 1, Mas discloses (see abstract; Figs. 1-10; [0002]-[0007], & [0017]-[0029]) a method of closing a passage through a tissue membrane proximate to a blood vessel in a patient (see [0018]), the method comprising: advancing a vascular closure device (device shown in the figures) into the patient until the vascular closure device is disposed proximate to the passage (18) through the tissue membrane (12) (see Fig. 7 and [0026]); advancing a plurality of engagement members (anchors 46/48) from the vascular closure device and through the tissue membrane to mechanically capture the tissue membrane by providing a plurality of connection points to the tissue membrane (at each anchor 46/48) and without engaging a wall portion of the blood vessel (see Figs. 3-4, 8-9, and [0026]-[0027], note that the anchors are mechanically capturing tissue 12 but are not engaging vessel wall 16); retracting a suture (42/44) which is connected to the plurality engagement members into a retracted state to reduce the distance between the plurality of engagement members and the plurality of respective connection points to close the passage in the tissue membrane (see Fig. 10 and [0028]); and fixing the suture in the retracted state (see [0028]).
Mas further discloses (claim 2) wherein each of the plurality of engagement members comprises a needle (34/36) and advancing the plurality of engagement members from the vascular closure device comprises advancing a plurality of needles from the vascular closure device (see Figs. 3-4, 7-8, [0021]-[0022] & [0026]-[0027]); (claim 3) wherein the vascular closure device further comprises a distal port (62 on blood marking tube 60, part of the vascular closure device) on a distal end thereof and further comprising determining a reference point by inserting the vascular closure device until blood is seen coming out of a proximal port which is in communication with the distal port indicating that the distal port is just inside the blood vessel (see Fig. 7 and [0025]); (claim 4) wherein the plurality of engagement member are adapted to engage with a fascia membrane of said tissue at a predetermined distance from a distal end of the vascular closure device (see Figs. 3/8, due to the shape and orientation of needles 34-36, the anchors 46/48 when ejected from the distal tip of the needles engage the tissue membrane at a predetermined distance from the distal end of the device); (claim 5) wherein the vascular closure device further comprises an anvil member (blood marking tube 60) adapted to provide a reference point in relation to the blood vessel (see [0025]), and the method further comprises: positioning the anvil member within the blood vessel (see Fig. 7 and [0025]); (claim 6) wherein the method further comprises: advancing the vascular closure device over a guidewire (50, see Fig. 6 and [0026]); (claim 7) wherein the method further comprises creating a tissue lock by retracting the suture using a retraction member of the vascular closure device (the combination of the wires, needles, and sheath, see [0028] and Fig. 10); (claim 8) wherein the method further comprises applying a locking member (the structures of the device securing the wires 40/42 at the same relative position for a time sufficient to enable clotting and hemostasis, see [0028]) at the suture to maintain the suture in the retracted state (see [0028] and Fig. 10); (claim 9) wherein the vascular closure device further comprises a hemostasis member (blood marking tube 60) adapted to block blood flow through the passage, and the method further comprises positioning the hemostasis member within the blood vessel prior to deploying the plurality of engagement members (see Fig. 7 and [0025]); (claim 10) wherein the vascular closure device further comprising a device-positioning member (guidewire 50), and the method further comprises aligning the device positioning member with a longitudinal axis of the blood vessel prior to deploying the plurality of engagement members (as shown in Figs. 6-7, guidewire 50 is aligned with the long. axis of the blood vessel prior to deploying the engagement members (which occurs in Figs. 8-9)).
Regarding claim 11, Mas discloses (see abstract; Figs. 1-10; [0002]-[0007], & [0017]-[0029]) a method of closing a passage through a tissue membrane proximate to a blood vessel in a patient (see [0018]), the method comprising: advancing a vascular closure device (device shown in the figures) into the patient until the vascular closure device is disposed proximate to the passage (18) through the tissue membrane (12) (see Fig. 7 and [0026]); advancing a plurality of engagement members (anchors 46/48) from the vascular closure device and through the tissue membrane to mechanically capture the tissue membrane by providing a plurality of connection points to the tissue membrane (at each anchor 46/48) and without engaging a wall portion of the blood vessel (see Figs. 3-4, 8-9, and [0026]-[0027], note that the anchors are mechanically capturing tissue 12 but are not engaging vessel wall 16); retracting a suture (42/44) which is connected to the plurality engagement members into a retracted state to reduce the distance between the plurality of respective connection points to close the passage in the tissue membrane (see Fig. 10 and [0028]); and fixing the suture in the retracted state (see [0028]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-10, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of U.S. Patent No. 10,639,020 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:  
Regarding instant claims 1 and 11, the ‘020 Patent discloses in claim 1, a method of closing a passage through a tissue membrane proximate to a blood vessel in a patient (the preamble differs by adding the word “membrane” to “tissue”, which encompasses the same scope, and further adds “in a patient” which is a presumed target in a surgical procedure), the method comprising: advancing a vascular closure device into the patient until the vascular closure device is disposed proximate to the passage through the tissue membrane (mentioned in Col. 12, lines 56-59 and Col. 13, lines 1-3); advancing a plurality of engagement members from the vascular closure device (Col. 13, lines 4-8) and through the tissue membrane to mechanically capture the tissue membrane (this is inferred by Col. 13, lines 4-12, the engagement members would be deployed through the tissue membrane and further “engage” (thereby, mechanically capturing) the tissue membrane) by providing a plurality of connection points to the tissue membrane (as each engagement member “engages” the tissue, it provides a plurality of connection points) and without engaging a wall portion of the blood vessel (Col. 13, lines 10-11, engaging a blood vessel would mean engaging a wall portion of a vessel); retracting a suture which is connected to the plurality engagement members (corresponds to tension element in Col. 12, lines 65-67) into a retracted state to reduce the distance between the plurality of engagement members and the plurality of respective connection points to close the passage in the tissue membrane (Col. 13, lines 13-19); and fixing the suture in the retracted state (Col. 12, lines 65-67, suture is fixed even in the retracted state).
Furthermore, there is correspondence between the instant dependent claims and the dependent claims of the ‘020 patent, as shown in the following table:
Instant Application Claim #
4
5
6
7
8
9
10
USP 10,639,020 Claim #
3
4
5
6
7
9 partial
9 partial


Claims 1, 4, 6-8, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, and 11 of U.S. Patent No. 10,159,474 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following (noting that the functional language in the ‘474 patent tracks to the method steps in the instant application as follows):  
Regarding instant claims 1 and 11, the ‘474 Patent discloses in claim 1, a vascular closure device suited for use in a method of closing a passage through a tissue membrane proximate to a blood vessel in a patient (Col. 12, lines 65-67)), the method comprising: advancing a vascular closure device into the patient until the vascular closure device is disposed proximate to the passage through the tissue membrane (this is inherently disclosed in the functional language at Col. 13, lines 6-18); advancing a plurality of engagement members from the vascular closure device (Col. 13, lines 3-5, 10-18) and through the tissue membrane to mechanically capture the tissue membrane (this is inferred by Col. 13, lines 3-18, the engagement members are “secured” to the tissue and thus would mechanically capture the tissue membrane) by providing a plurality of connection points to the tissue membrane (as each engagement member “secures” the tissue, it provides a plurality of connection points) and without engaging a wall portion of the blood vessel (Col. 13, lines 17-18); retracting a suture which is connected to the plurality engagement members (Col. 13, lines 19-29) into a retracted state to reduce the distance between the plurality of engagement members and the plurality of respective connection points to close the passage in the tissue membrane (Col. 13, lines 19-29); and fixing the suture in the retracted state (Col. 12, lines 19-29).
Furthermore, there is correspondence between the instant dependent claims and the dependent claims of the ‘474 patent, as shown in the following table:

Instant Application Claim #
4
6
7
8
USP 10,159,474 Claim #
7
11
2
2


Claims 1, 4, 6-8, and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 11 of U.S. Patent No. 9,782,156 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following (noting that the functional language in the ‘156 patent tracks to the method steps in the instant application as follows):  
Regarding instant claims 1 and 11, the ‘156 Patent discloses in claim 1, a vascular closure device suited for use in a method of closing a passage through a tissue membrane proximate to a blood vessel in a patient (Col. 12, lines 62-65)), the method comprising: advancing a vascular closure device into the patient until the vascular closure device is disposed proximate to the passage through the tissue membrane (this is inherently disclosed in the functional language at Col. 13, lines 4-16); advancing a plurality of engagement members from the vascular closure device (Col. 13, lines 1-3, 9-16) and through the tissue membrane to mechanically capture the tissue membrane (this is inferred by Col. 13, lines 3-16, the engagement members are “secured” to the tissue and thus would mechanically capture the tissue membrane) by providing a plurality of connection points to the tissue membrane (as each engagement member “secures” the tissue, it provides a plurality of connection points) and without engaging a wall portion of the blood vessel (Col. 13, lines 15-16); retracting a suture which is connected to the plurality engagement members (Col. 13, lines 17-19) into a retracted state to reduce the distance between the plurality of engagement members and the plurality of respective connection points to close the passage in the tissue membrane (Col. 13, lines 20-35); and fixing the suture in the retracted state (Col. 12, lines 20-35).
Furthermore, there is correspondence between the instant dependent claims and the dependent claims of the ‘474 patent, as shown in the following table:

Instant Application Claim #
4
6
7
8
USP 10,159,474 Claim #
7
11
1
1



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771